Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed December 29, 2021. Claims 38-57 are pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 29, 2021, with respect to the rejection(s) of the claim(s) indicating the Examiner, in error, examined the wrong set of claims. The Examiner has further reviewed the file record and the preliminary amendments that were made on July 17, 2020. Furthermore, the Examiner finds the remarks fully persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Topham (US 2016/0012256 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under 

Claim(s) 38-57 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Topham (US 2016/0012256 A1).

With respect to claim 38, Topham discloses a method, comprising:
performing, by one or more computing devices of a storage provider:
receiving, from a client, an indication that data of the client is to be shipped on a storage device to the storage provider for subsequent storage at the storage provider ([0040] and claim 1, storing encryption key on removable data storage item before shipping to user); and 
subsequent to receiving the storage device by the storage provider, wherein the data has been stored onto the storage device by the client: 
determining that the received storage device is associated with the client ([0042]-[0043], when user receives cartridge that includes key, user registers with manufacturer for cartridge ownership); and 
transferring the data of the client from the received storage device to a storage location at the storage provider that is associated with the client ([0044]-[0045], user maintains record system of cartridge serial numbers and associated keys stored thereon).
With respect to claim 39, Topham discloses the method of claim 38, wherein receiving, from a client, an indication that data of the client is to be shipped on a storage device to the storage provider for subsequent storage at the storage provider comprises:

With respect to claim 40, Topham discloses the method of claim 39, wherein the indication of the storage location at the storage provider that is associated with the client comprises an identifier of an account of the client at the storage provider ([0044]-[0045]).
With respect to claim 41, Topham discloses the method of claim 38, further comprising:
sending, to the client, information indicating a status of a job to store the data of the client at the storage provider ([0037], passing decrypted data to host computer indicates successful decryption process).
With respect to claim 42, Topham discloses the method of claim 41, wherein the information indicating a status of a job to store the data of the client at the storage provider comprises one or more of: a location of the storage device, an indication that the job is in progress, an indication that the job has been completed, or one or more errors that occurred during an upload of the data to the storage provider ([0037], passing decrypted data to host computer indicates successful decryption process).
With respect to claim 43, Topham discloses the method of claim 38, wherein the data is stored on the storage device as encrypted data (Abstract and [0008]).
With respect to claim 44, Topham discloses the method of claim 43, wherein transferring the data of the client from the received storage device to a storage location at the storage provider that is associated with the client comprises:

	With respect to claim(s) 45-50 and 52-57, the system and non-transitory media of claim(s) 45-50 and 52-57 does/do not limit or further define over the method of claim(s) 38-44. The limitations of claim(s) 45-50 and 52-57 is/are essentially similar to the limitations of claim(s) 38-44. Therefore, claim(s) 45-50 and 52-57 is/are rejected for the same reasons as claim(s) 38-44. Please see rejection above.
With respect to claim 51, Topham discloses the system of claim 45, wherein the instructions, which when executed by the one or more processors, further cause the one or more processors to:
remove the client data from the storage device ([0023] and [0045]).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        February 11, 2022